DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites a concentration of lithium ions in the pretreatment step.  It is unclear whether this is the concentration before or after pretreatment, particularly before or after any of the dilution steps which would change the concentration value.  The same questions may apply to the mass ratio of magnesium to lithium, although this value would not necessarily change during pretreatment or dilution.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-3 and 5-8, and 10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 5-8, and 10 of copending Application No. 16/954,532 (reference application). 
The instant claims are directed to a method for “efficient separation and enrichment of lithium” whereas the reference claims are directed to a method for “separation and enrichment of lithium,” however this does not appear to change the scope of the claims and the claims recite substantially identical values for e.g. lithium recovery, magnesium-lithium ratios, etc.
Examiner notes that instant claims 2-3 correspond to reference claims 7-8, and vice versa.  Instant claims 1, 5-6, and 10 appear to be identical to reference claims 1, 5-6, and 10.  Reference claim 9 recites a lithium concentration range which is not recited in the instant claims.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 5 and 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2 and 3 of copending Application No. 16/954,537 (reference application).
The reference claims recite substantially the same pretreatment arrangement as the instant claims, at least for dependent claims which recite further details.  Instant claim 1 does not require two pretreatment filtrations (in contrast to reference claim 1), however, this limitation would be necessarily incorporated in instant claim 5 which recites the same two filtrations (multimedia and ultrafiltration) as the reference claims.

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/954,532  (reference application).
See the discussion above.  To the extent that the claim scope may be interpreted as different, or for dependent claims which do not exactly overlap in scope, the reference claims nevertheless recite substantially the same process as the instant claims i.e. lithium recovery through the same sequence of prefiltration, separation, and concentration, employing the same standards, operating parameters, and recovery values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/954,537  (reference application).
See the discussion above.  To the extent that the claim scope may be interpreted as different, or for dependent claims which do not exactly overlap in scope, the reference claims nevertheless recite substantially the same process as the instant claims i.e. lithium recovery through the same sequence of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (CN 106865582 A) in view of Chen et al (CN 108314064 A) and Wang et al (CN 103074502 A).
Machine translations of the descriptions of Zhong, Chen, and Wang are provided with this action.
With respect to claim 1, Zhong teaches methods of concentrating lithium e.g. relative to magnesium or the like for the purposes of recovery [0002-0005] which includes a process of pretreatment (involving dilution and separation of impurities), separation (employing a membrane), first concentration (employing reverse osmosis), and second concentration (employing electrodialysis to act on the RO concentrate) [0012].  The membrane for the separation step may be a nanofiltration membrane [0021].  When employing NF, the separation step would implicitly or obviously produce a lithium enriched permeate (as the NF would reject divalent ions and the like over monovalent ions like Lithium) but, regardless, determining which stream is enriched in lithium when employing NF is an obvious engineering design choice for one of ordinary skill in the art.
Zhong essentially differs from the instant claims in that Zhong is silent to the specific operating pressure of the NF, and is silent to the specific use of first dilution, second dilution, and filtering during pretreatment.

As such, it would have been obvious to one of ordinary skill in the art to modify Zhong’s taught process to employ NF at the claimed pressures at least for some stages because Zhong does not particularly limit the pressure and, in view of Chen, it would be recognized that these pressures are useful for separating lithium from magnesium or the like in a separation step, before further concentrating the lithium.
Regarding the pretreatment, as above both Zhong and Chen suggest employing filtration and then diluting before nanofiltration.  Further, see Wang, which teaches recovery of lithium from salt lake brines [0002] and teaches various pretreatment steps to separate species, and teaches diluting a brine before passing through filters such as a cartridge filter and a ceramic membrane device to act as pretreatment to the NF membrane [0055], in order to reduce fouling and degradation.  As such, the provision of multiple dilution steps would have been obvious to one of ordinary skill in the art to apply to Zhong’s taught process, to allow for dilution both before filtration (as suggested by Wang) and after filtration (as suggested by Zhong and Chen), i.e. to optimize both the pretreatment to reduce fouling and the like, and the nanofiltration to effect lithium separation.
With respect to claim 9, as best understood any membrane employed would necessarily satisfy the requirement of a homogenous membrane, a semi-homogenous membrane, [or] a non-homogeneous membrane.  As such, the membranes taught by Zhong would necessarily fall into at least one of those 
Further, Zhang teaches that the electrodialysis permeate still retains an amount of lithium which should be returned to the upstream concentration stage (stage 3 i.e. reverse osmosis) [0047].  Further, the magnesium-lithium ratio is 0.5-3.0, preferably 0.8-2.0, which overlaps the claimed range [0045-0046].
Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al in view of Chen et al and Wang et al, further in view of Weston et al (US PGPub 2014/0311980 A1) and Tayalia et al (US PGPub 2012/0067808 A1).
With respect to claim 2, Zhong teaches that the membrane separation may be monovalent-ion-selective, such that monovalent-ion-selective NF would at minimum have been obvious [0021], in particular as the purpose is to separate monovalent lithium from multivalent magnesium.
Zhong does not particularly limit the NF membrane arrangement.  However, Chen teaches employing between 1 and 3 NF stages, e.g. a first stage at a pressure of 3-6 MPa and a second stage of 0.8-4 MPa [0021-0022], with circulation of concentrate [0023].  It would have been obvious to one of ordinary skill in the art to employ multiple stages in Zhong’s taught system because, as in Chen, this is suitable for separation in the same type of process, and Zhong does not particularly limit the NF details.
Zhong and Chen teach as above but are silent to employing an energy recovery device, or to employing NF stages that contain multiple sections in series.  However, Weston teaches membrane separation processes including NF [Abs] and teaches that NF reject can be passed to energy recovery to reduce the feed pump power, or provide a boost to an inter-stage pressure [0013].  It would have been obvious to employ this in Zhong’s taught process for the same purpose i.e. to reduce energy consumption or the like.

With respect to claim 3, as above Chen teaches that e.g. two stages may be employed (such as a higher pressure stage and a lower pressure stage), and Taylia teaches that at least three sections may be employed in a stage (such as a lead stage, middle stage, and tail stage).  Regarding the specific size or quantity ratio of each section of each stage, such limitations represent obvious engineering optimizations for one of ordinary skill in the art e.g. to adjust each section for decreasing volume flow through the stage (because of permeation).  See e.g. Taylia [Figs. 2-3]; the use of multiple sections in series, even within a stage/housing, would have a well-recognized effect of showing reduced flux in subsequent stages.
Regarding lithium concentration and magnesium-lithium ratios, Zhong teaches a lithium concentration of 0.2-1.0 g/L, and a ratio of 0.5-3.0, values which overlap the claimed ranges and render the claimed ranges obvious.
With respect to claim 4, as above the sizing of the sections would have been obvious in view of at least Taylia, and Zhong teaches an overlapping range for lithium concentration.  Regarding magnesium-lithium ratio, such a limitation would have been implicit or obvious over the use of a multi-stage system i.e. as an improved recovery compared to the baseline taught by Zhong, because Chen 
With respect to claims 7 and 8, see the rejections above.  The multi-section stages taught by Taylia are taught within the context of both NF and RO [0008], and Zhong does not particularly limit the construction of the RO stage [0044], such that the use of modules e.g. with at least three membranes would have been obvious.  Zhong teaches that the RO permeate is recirculated to step S1 i.e. pretreatment for dilution [0043], and teaches that the RO pressure is 2.0-4.0 MPa [0040], and that the RO concentrate may have a lithium concentration of 1.5-2.5 g/L and a magnesium-lithium ratio of 0.5-3.0 [0038].  These values overlap or lie within the claimed ranges such that the claimed ranges would have been obvious to one of ordinary skill in the art.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al in view of Chen et al and Wang et al, further in view of Mehner (Multimedia and Ultrafiltration for Reverse Osmosis Pretreatment…) and/or Sathrugnan et al (US PGPub 2012/0205313 A1).
With respect to claim 5, Zhong, Chen, and Wang teach as above.  In particular, as above Wang teaches multiple stages of filtration for pretreatment, including a security/cartridge filter and a ceramic filter.  They do not particularly specify the use of a combination of multimedia filtration and ultrafiltration.
However, the use of multimedia filtration and ultrafiltration as pretreatment for membrane processes e.g. to protect the membranes from fouling and degradation is well known in the art.  Sathrugnan teaches treatment via e.g. NF or RO [Abs] and teaches that pretreatment may typically include multimedia filters and UF or MF [0028] to remove particles and the like.  Mehner teaches pretreatment methods for RO devices and teaches that multimedia filtration is useful for high removal efficiency in a given space as well as good economics including direct cost, energy, maintenance, and the 
It would have been obvious to one of ordinary skill in the art to employ a combination of multimedia filtration and ultrafiltration in Zhong’s taught process because, as in both Sathrugnan and Mehner, the two are recognized as useful for pretreatment in membrane processes to protect downstream NF, RO, or the like.
With respect to claim 6, Zhong teaches that after pretreatment, the lithium concentration is 0.05-0.5 g/L with a magnesium-lithium ratio of 10-50 [0031], values which overlap or lie within the claimed ranges.  Further, Chen teaches (before pretreatment) treating a brine with a lithium concentration of 0.391 g/L [0069].  As such, regardless of the interpretation, the claimed values would at minimum have been obvious to one of ordinary skill in the art.  Chen teaches overall diluting about 2-5 times [0051].  Regardless, the optimal dilution in each step e.g. to first optimize foulant removal via pretreatment and thereafter to optimize lithium separation via nanofiltration would have been obvious engineering parameters for one of ordinary skill in the art to optimize for the respective separations.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al in view of Chen et al and Wang et al, further in view of Ding et al (US PGPub 2018/0332865 A1) and/or Choi et al (Heterogeneity of Ion-Exchange Membranes…).
Zhang teaches as above and teaches that the membranes can be selected according to the particular requirements among prior art membranes [0048].  Zhang is silent to CMX or AMX homogeneous membranes.
However, Ding teaches electrodialysis for water treatment and teaches that homogeneous membranes such as CMX and AMX membranes are useful because of, among other benefits, their high desalting efficiency and strong limiting current [0034].  Choi similarly teaches ion exchange membranes 
It would have been obvious to one of ordinary skill in the art to employ commercially available membranes such as the CMX and AMX membranes taught by Ding, with benefits discussed by Ding (and/or Choi), in the system taught by Zhang because Zhang already suggests looking to the art for useful membranes.
Zhang teaches that the concentrate may be 6-12 g/L of lithium concentration.  Regardless, because the purpose is to recover lithium by concentrating it, it would have been obvious to operate the system to increase the concentration (e.g. as discussed above, by way of improved separation using the multi-stage NF taught by Chen) thereby improving the recovery of lithium in the system.  See e.g. Chen, which teaches producing a higher concentration of lithium after the concentrating steps e.g. to about 18 g/L [0125, 0129], such that concentration to a high degree would have been an obvious target for the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777